Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 27, 2019

                            Nos. 04-19-00276-CR, 04-19-00277-CR,
                             04-19-00278-CR & 04-19-00279-CR

                                     Christopher DAVILA,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                      From the 227th District Court, Bexar County, Texas
          Trial Court Nos. 2019CR3859, 2019CR3712, 2019CR3713 & 2019CR3860
                     Honorable Andrew Wyatt Carruthers, Judge Presiding

                                        ORDER
       Appellant’s brief was due to be filed by June 3, 2019. On June 21, 2019, appellant filed a
motion for extension of time, requesting an extension of at least thirty days. We GRANT
appellant’s motion. Appellant’s brief is due on or before July 22, 2019. No further extensions of
time will be granted absent extraordinary circumstances.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of June, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court